Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 1/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 10,380,100 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Soyeon Laub (Reg. No. 39,266) on January 14, 2022.
The application has been amended.  
Please replace most recently filed claims with the following:
1.	(Currently amended) A data storage system, comprising:
a processor; and

processing a first write operation request for performing a first write operation on a first metadata record in a file system volume of the storage device; 
prior to performing the first write operation in the file system volume and in response to the first write operation request: 
extracting information from the first write operation request; 
generating, in a namespace storage area of the storage device, a namespace for a first plurality of metadata areas, wherein the namespace comprises multiple values associated with multiple descriptors, wherein the multiple descriptors characterize a respective metadata area of the first plurality of metadata areas, wherein the file system volume comprises the first plurality of metadata areas, wherein the first plurality of metadata areas are configured to store a plurality of metadata records, wherein the plurality of metadata records comprises the first metadata record in the file system volume; and
verifying the first write operation request based on verification logic and based on comparing the extracted information, not all information, of the first write operation request to the multiple values associated with multiple descriptors of the namespace in the namespace storage area of the storage device; and
based on the verifying the first write operation, determining whether to perform the first write operation in the file system volume, 
wherein: 

the first metadata record comprises information on usage of data blocks;
the namespace is different from the first metadata record; and
the multiple descriptors of the namespace are independent of peculiarities of a file system and independent of metadata content of the first metadata record.
2. 	(Previously presented) The data storage system of claim 1, wherein when the instructions are executed by the processor, the instructions cause performing:
processing a first indication to verify a write operation request associated with a category; and
identifying the first plurality of metadata areas in the file system volume of the storage device.
3.	(Previously presented) The data storage system of claim 1, wherein when the instructions are executed by the processor, the instructions cause performing:
responsive to a second indication, reserving a second plurality of metadata areas without creating a namespace associated therewith, wherein the second plurality of metadata areas comprises a metadata area for a second metadata record.
4.	(Previously presented) The data storage system of claim 2, wherein the write operation request associated with the category comprises a flag, and 
wherein when the instructions are executed by the processor, the instructions cause performing: identifying the flag in the first write operation request prior to verifying the first write operation request.

receive a second indication to disable verification for a write operation request in the file system volume;
receive a second write operation request for a second write operation on a second metadata record; and
based on the second indication, perform the second write operation without verifying the second write operation request.
6.	(Previously presented) The data storage system of claim 5, wherein when the instructions are executed by the processor, the instructions cause performing:
responsive to the second indication:
reserving a second plurality of metadata areas without creating a namespace, wherein the second plurality of metadata areas comprises a metadata area for the second metadata record.
7.	(Previously presented) The data storage system of claim 2, wherein the namespace is stored in a dedicated partition of the storage device, wherein the dedicated partition is separate from a partition in the storage device for storing the plurality of metadata records.
8.	(Original) The data storage system of claim 1, wherein the verification logic is resident on the data storage system and implemented in hardware circuitry.
9.	(Original) The data storage system of claim 1, wherein a file system driver is configured to generate a corrected first write operation request based on the verifying.

a processor;
a storage device;
means for processing, utilizing the processor, a first write operation request for performing a first write operation on a first metadata record in a file system volume of the storage device; 
prior to performing the first write operation in the file system volume: 
means for extracting information from the first write operation request; 
means for generating, utilizing the processor, in a namespace storage area of the storage device, a namespace for a first plurality of metadata areas, wherein the namespace comprises multiple values associated with multiple descriptors, wherein the multiple descriptors characterize a respective metadata area of the first plurality of metadata areas, wherein the file system volume comprises the first plurality of metadata areas, wherein the first plurality of metadata areas are configured to store a plurality of metadata records, wherein the plurality of metadata records comprises the first metadata record; and
means for verifying, utilizing the processor, the first write operation request based on verification logic and based on comparing the extracted information, not all information, of the first write operation request to the multiple values associated with multiple descriptors of the namespace in the namespace storage area of the storage device; and

wherein:
the namespace storage area of the storage device is different than and outside of the file system volume of the storage device;
the first metadata record comprises information on usage of data blocks;
the namespace is different from the first metadata record; and
the multiple descriptors of the namespace are independent of peculiarities of a file system and independent of metadata content of the first metadata record.
11.	(Currently amended) A machine-implemented method, comprising: 
processing, utilizing a processor, a first write operation request to perform a first write operation on a first metadata record in a file system volume of a storage device; 
prior to performing the first write operation in the file system volume: 
extracting information from the first write operation request; 
generating, utilizing the processor, in a namespace storage area of the storage device, a namespace for a first plurality of metadata areas, wherein the namespace comprises multiple values associated with multiple descriptors, wherein the multiple descriptors characterize a respective metadata area of the first plurality of metadata areas, wherein the file system volume comprises the first plurality of metadata areas, wherein the first plurality of metadata areas are configured to store a plurality of metadata records, wherein the plurality of metadata records comprises the first metadata record; and
associated with multiple descriptors of the namespace in the namespace storage area of the storage device; and
based on the verifying the first write operation, determining, utilizing the processor, whether to perform the first write operation in the file system volume, 
wherein: 
the namespace storage area of the storage device is different than and outside of the file system volume of the storage device;
the first metadata record comprises information on usage of data blocks;
the namespace is different from the first metadata record; and
the multiple descriptors of the namespace are independent of peculiarities of a file system and independent of metadata content of the first metadata record.
12. 	(Previously presented) The machine-implemented method of claim 11, comprising:
processing a first indication to verify a write operation request associated with a category; and
identifying the first plurality of metadata areas in the file system volume of the storage device.
13.	(Previously presented) The machine-implemented method of claim 12, wherein the write operation request associated with the category comprises a flag, and 

14.	(Original) The machine-implemented method of claim 11, comprising:
receiving a second indication to disable verification for a write operation request in the file system volume;
receiving a second write operation request for a second write operation on a second metadata record; and
based on the second indication, performing the second write operation without verifying the second write operation request.
15.	(Original) The machine-implemented method of claim 14, comprising:
responsive to the second indication, reserving a second plurality of metadata areas without creating a namespace associated therewith, wherein the second plurality of metadata areas comprises a metadata area for a second metadata record. 
16.	(Previously presented) The machine-implemented method of claim 12, comprising:
writing the namespace in a dedicated partition of the storage device, wherein the dedicated partition is separate from a partition in the storage device for storing the plurality of metadata records, and
wherein the namespace is stored in a plain text format, a binary format, or Extensible Markup Language (XML) format. 
17.	(Previously presented) The machine-implemented method of claim 12, comprising:

18.	(Original) The machine-implemented method of claim 17, wherein the writing comprises encrypting the namespace, and wherein the verifying comprises extracting a secret key from the first write operation request.  
19.	(Previously presented) The machine-implemented method of claim 12, wherein the write operation request associated with the category is generated by a file system driver, and wherein the verifying the first write operation request is caused to be performed at a host server in a host-storage system, wherein information in the first write operation request comprises one or more of: a predetermined signature; a node size; a clump size of reservation; and an extent.
20.	(Original) The machine-implemented method of claim 11, comprising:
generating, by a file system driver, a corrected first write operation request based on verifying the first write operation request, wherein verifying the first write operation request is performed at the storage device.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination of prior art references Boerries et al. and Hinrichs does not teach “verifying the first write operation request based on verification logic and based on comparing the extracted information, not all information, of the first write operation request to the 
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1, 10 and 11. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in EAST database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JAU SHYA MENG/Primary Examiner, Art Unit 2168